The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 11-14, filed 6-15-2022, with respect to specification objection and double patenting have been fully considered and are persuasive.  The objection and rejection have been withdrawn. 
Applicant's arguments filed 6-15-2022 have been fully considered but they are not persuasive. 
In re pgs. 20-25, applicant argues

    PNG
    media_image1.png
    245
    657
    media_image1.png
    Greyscale

In response, the Examiner disagrees.
As set forth in the non-final office action, Durie JR. et al. disclose “predicting a likelihood of occurrence of a potential impending compliance rule violation due to the detected occurrence of the at least one vehicle service event, the prediction based at least in part on: the aggregated values (See e.g. Fig. 19-1208 on duration of time the driver has been driving, [0286] on total run time), the detected occurrence of the at least one vehicle service event (See e.g. abstract on events such as geographic, [0003] on safety events, [0282] on overforce events), and a group of compliance rules (See e.g. [0254] on safety rules)”.
In particular, Fig. 19-1208 disclose using duration of logged time from the driver to determine policy violation 1210.  Such duration predicts likelihood of policy violation: the longer the duration, the more likely the violation.  Furthermore, the driving time is combined duration (i.e. aggregated value).
“[0344] At step 1208, process 1200 can determine a duration of time for which the driver has been driving since the logged start time. This can be done by determining a current time, and subtracting the logged start time from the current time. At this step, process 1200 can also optionally combine the current duration of time with the received driving time information to obtain a full, updated picture of the driver's driving time”
[0286] shows the daily distance report may summarize average daily distance and total distance traveled for each queried vehicle, and the average daily distance and cumulative distance traveled for all queried vehicles, according to embodiments of the present disclosure.
Since, the claim only recites “aggregated value” without any specific (whether it is from the vehicle and/or the driver or something else), it reads on total driving time of the driver as shown in Fig 19-1208.  It also read on cumulative distance traveled for the vehicle as shown in [0286].  
Furthermore, the claim only recites “vehicle service event” without any specific.  Therefore, it reads on any vehicle service event, such as vehicle safety conditions/events as shown in [0003], overforce events as shown in [0282], geographic event as shown in the abstract (which includes inclement weather condition as shown in [0359]).
Moreover, the claim only recites “compliance rules” without any specific.  Such rules can be any compliance rule/violation such as safety rule as shown in [0254], driving duration violation as shown in Fig19-1208, vehicle safety condition violation as shown in [0003],[0282], etc. 
Note: [0254] also made clear the driver be “warned of, and/or reported as, violating a safety rule, and to give the user a certain amount of time to correct the perceived safety violation”. Thus, [0254] not only disclose “predicting a likelihood of occurrence of a potential impending compliance rule violation due to the detected occurrence of the at least one vehicle service event”, but also give user a certain amount of time to correct the perceived safety violation.
Also Note: abstract and [0003] made clear that vehicle safety monitoring includes both the vehicles conditions (including geographic information such as inclement weather) and the driver’s behavior.
As such, Durie JR. et al. indeed anticipated the limitation as argued.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Durie, JR. et al (US 20170263120 A1)
1. A method for electronic logging of carrier data (See e.g. Fig. 19-1204) and predicting a potential impending compliance rule violation (See e.g. Fig. 19-1210 on compliance), the method comprising: 
monitoring a vehicle motion status for a predetermined time period and assigning a logical state to at least one duty status variable ((See e.g. Fig. 19-1204, 1206 on logging driving time monitoring, [[0028] on operating status); 
aggregating values for each of the at least one duty status variable over a specified quantity of the predetermined time period, the specified quantity being determined by a predetermined rule (See e.g. [0051] on rules; [0053] on accumulating); 
detecting an occurrence of at least one vehicle service event capable of changing a transit time period or transit route (See e.g. [0376]-[0377] on changing route to avoid geographic hazard zone), the at least one vehicle service event altering the vehicle motion status (See e.g. abstract on events such as geographic, [0003] on safety events, [0282] on overforce events); 
predicting a likelihood of occurrence of a potential impending compliance rule violation due to the detected occurrence of the at least one vehicle service event, the prediction based at least in part on: the aggregated values (See e.g. Fig. 19-1208 on duration of time the driver has been driving, [0286] on total run time), the detected occurrence of the at least one vehicle service event (See e.g. abstract on events such as geographic, [0003] on safety events, [0282] on overforce events), and a group of compliance rules (See e.g. [0254] on safety rules), and; 
determining that the predicted likelihood of occurrence of the potential impending compliance rule violation is greater than a predetermined threshold value; generating an audio or visual indicator of the predicted likelihood of occurrence of the potential impending compliance rule violation (See e.g. Fig. 19-1210, [0345] on prediction of conforming with driving time policy; [2020] on visual alert; [2021] on audio alert); and 
presenting the indicator of the predicted likelihood of occurrence of the potential impending compliance rule violation to at least one electronic device to facilitate preventing the potential impending compliance rule violation (See e.g. Fig. 19-1212 on sending alert, [0348] on preventing driver from driving further).

2. The method of claim 1, wherein the vehicle service event is a change in traffic condition (See e.g. [0315] on adverse traffic).

3. The method of claim 1, wherein the vehicle service event is a change in weather condition (See e.g. [0315] on adverse weather).

4. The method of claim 1, wherein the vehicle service event is a change in driver physical condition (See e.g. abstract on fatigue, [0349] detect when the driver exhibits unexpected or inconsistent driving behaviors that may indicate the driver is fatigued, intoxicated, impaired, or otherwise unfit to continue operating the vehicle).

5. The method of claim 1, further comprising recommending a corrective action to prevent the potential impending compliance rule violation (See e.g. [0003] to prevent potentially unsafe situations, [0376]-[0377] on changing route to avoid geographic hazard zone).

6. The method of claim 5, wherein the corrective action is an alternate route (See e.g. [0376]-[0377] on changing route to avoid geographic hazard zone).

7. The method of claim 5, wherein the corrective action is an additional rest stop ([0345] that a driver must rest after having driven a certain period of time).

9. The method of claim 5, wherein the recommendation is based on historical data for previously scheduled stops (See e.g. [0323] on alert based on historical data, [0358] on historical driving behavior).

10. The method of claim 5, wherein the recommendation is based on driver physical condition (See e.g. abstract on fatigue, [0349] detect when the driver exhibits unexpected or inconsistent driving behaviors that may indicate the driver is fatigued, intoxicated, impaired, or otherwise unfit to continue operating the vehicle).
Claim 11 is drawn to claim 1 above and is rejected for the same reason.

12. The system of claim 11, wherein the at least one electronic device is located within the vehicle (See e.g. Fig 1-152, [0220]-[0221]).

13. The system of claim 11, wherein the at least one electronic device is located outside of the vehicle (See e.g. Fig 1-136, 102, 103).

14. The system of claim 11, wherein the at least one vehicle service event comprises at least one of a change in traffic condition (See e.g. [0315] on adverse traffic), a change in weather condition (See e.g. [0315] on adverse weather), a change in driver physical condition (See e.g. abstract on fatigue, [0349] detect when the driver exhibits unexpected or inconsistent driving behaviors that may indicate the driver is fatigued, intoxicated, impaired, or otherwise unfit to continue operating the vehicle), or a change of drivers ([0244] detect an attempted improper driver change).

15. The system of claim 11, wherein the instructions executable by the at least one processor are further configured to: continually updating the recorded vehicle service events (See e.g. [0267] continuous streaming or real-time communication of vehicle record data).

16. The system of claim 11, wherein the instructions executable by the at least one processor are further configured to: generate a suggested vehicular action, wherein performance of the suggested vehicular action is predicted to prevent or mitigate the compliance rule violation  (See e.g. Fig. 19-1212 on sending alert, [0348] on preventing driver from driving further).

17. The system of claim 16, wherein the suggested vehicular action comprises alternating vehicle operators (See e.g. [0050], [0244]), rerouting the vehicular path (See e.g. [0003] to prevent potentially unsafe situations, [0376]-[0377] on changing route to avoid geographic hazard zone), stopping the vehicle at a designated location, and altering the speed ([0315] lower the overspeed limit), direction ([0376]-[0377] on changing route. Examiner Note: changed route also change direction), or vector ( [0376]-[0377] on changing route. Examiner Note: changed route also change vector) of the vehicle.

18. The system of claim 11, wherein the duty status variable comprises at least one of: on-duty (See e.g. [0332]-[0333], off-duty, sleeper, and driving; and each duty status variable exhibits one of two binary states for a predetermined time period.

19. The system of claim 11, wherein the instructions executable by the at least one processor are further configured to: recommend a corrective action to prevent the potential impending compliance rule violation (See e.g. Fig. 19-1212 on sending alert, [0348] on preventing driver from driving further), the recommendation based at least in part on historical data for previously scheduled stops (See e.g. [0323] on alert based on historical data, [0358] on historical driving behavior).

Claim 20 is drawn to claim 1 above and is rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durie, JR. et al (US 20170263120 A1)
8. Durie disclose that a driver must rest after having driven a certain period of time ([0345]), but fails to explicitly disclose the method of claim 5, wherein the recommendation is an overnight stay at a suggested lodging place.
However, there is only limited options for a rest stop: either at a lodging place or on the street.
As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to recommended an overnight stay at a suggested lodging place when rest is required.  It is “Obvious to try”  – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2141 III E.
Furthermore,  the kind of recommendation does not functionally change vehicle safety and driver condition monitoring system.  As such, it is non-functional descriptive material.
Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious." See Ex parte Curry, 84 USPQ2d 1272 (BPAI 2005), aff'd (Fed. Cir. Appeal No. 2006-1003, aff'd Rule 36 June 12, 2006) MPEP 2106.01.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dingus et al (“Human Computer Interaction Applications for Intelligent Transportation Systems” 1997) disclose intelligent transportation system that provide safety advisory include suggesting overnight lodging for a driver.  See pg. 1261


	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUT WONG/Primary Examiner, Art Unit 2127